



EXHIBIT 10.1




SECOND AMENDMENT TO TRADEMARK LICENSE AND SUPPLY AGREEMENT


A Trademark License and Supply Agreement (the “Agreement”) was entered into by
and between MISSION PHARMACAL COMPANY (“Mission”) and RETROPHIN, INC.
("Retrophin") on May 28, 2014.


W I T N E S S E T H


WHEREAS, Mission and Retrophin have mutually agreed to amend the services and
conditions of service and hereby amend the Agreement accordingly. The Amended
Section of the Agreement set forth below shall replace in its entirety the same
numbered Section in the Agreement and is incorporated into the Agreement as a
binding Section of the Agreement on the Parties.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, it is agreed that the following Section 11
“Payment Procedures” shall be amended to include a new Section 11.4 as follows:
 
11.4 Medicare and Medicaid Payments. All payments made to Medicare or Medicaid
by Mission on behalf of Retrophin related to the sale of Thiola shall be repaid
to Mission within thirty (30) days upon Retrophin’s receipt of an invoice unless
subject to a Dispute. Such invoices shall include reasonable back up including
but not limited to copies of each state issued Medicaid invoice along with a
Medicaid summary report, as well as a Medicare Part D reconciled report.
Invoices and reasonable backup will be submitted to Retrophin by Mission on a
quarterly basis.


This Second Amendment is effective as of September 24th, 2015.


RETROPHIN, INC.
 
MISSION PHARMACAL COMPANY
 
 
 
 
 
By:
 /s/ Stephen Aselage
 
By:
/s/ Thomas J. Dooley
Name: Stephen Aselage
 
Name: Thomas J. Dooley
Title: Chief Executive Officer
 
Title: Chief Financial Officer








